1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed July 29, 2021. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marc A. Berger (Reg No. 44029) on October 5, 2021.

4.	Claims 1, 6, 8-10, 15, and 17 (Renumbered 1-7) are allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mecitoğlu et al is cited for teaching A UML Modelling Approach for a Railway Signalization System Simulator and SCADA System. WANG et al is cited for teaching Model-based Software Development for Automatic Train Protection System. Astigarraga et al is cited for teaching SMART TRAFFIC SIGNAL METHODS AND SYSTEMS. Perras et al is cited for teaching TRAIN SAFETY SYSTEM. Javadi is cited for teaching Visual protocol designer. 

Examiner Amendment
will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (currently amended)	A development method for developing a computer program able to be executed by a processor of an information processing unit, comprising:
	providing at least one computer operator able to be executed by the processor of the information processing unit so as to process 
	providing a visual environment for building a visual representation of a computer railway signalization program, the visual representation comprising (i) at least one functional graphic element representing the computer operator, the functional graphic element including at least one input for supplying the computer operator with an incoming datum, (ii) a plurality of graphic stream elements, each representing at least one respective datum relating to at least one piece of equipment of a railway signaling system, and wherein each graphic stream element represents a single specific datum intended to be processed by the computer operator, [[and]] (iii) at least one instancing graphic element connected directly to an input of the functional graphic element and to each of the graphic stream elements, and (iv) at least one other functional graphic element representing a data source able to produce a quantity of source data intended to be processed by the computer operator, the quantity of source data produced at a given moment being variable, the other functional graphic element including an output for supply, by the data source, of each source datum, the instancing graphic element being connected to the output of the other functional graphic element via one of the graphic stream elements; and
	implementing the computer program, wherein, during the implementation, the computer operator is instantiated a number of times that is a function of the number of graphic stream elements and of the quantity of source data, each instance of the computer operator having, as incoming data, a respective datum from the data represented by the graphic stream elements.
4 – 5. (canceled)
10. (currently amended)	A development device for developing a computer program able to be executed by a processor of an information processing unit, comprising:
	a memory in which at least one computer operator is stored able to be executed by the processor of an information processing unit so as to process 
	a man-machine interface comprising a visual environment configured to present a visual representation of a computer railway signalization program, the visual representation comprising (i) at least one functional graphic element representing the computer operator, the functional graphic element comprising at least one input for supplying the computer operator with an incoming datum, (ii) a plurality of graphic stream elements representing at least one respective datum relating to at least one piece of equipment of a railway signaling system, and each graphic stream element representing a single specific datum intended to be processed by the computer , and (iv) at least one other functional graphic element representing a data source able to produce a quantity of source data intended to be processed by the computer operator, the quantity of source data produced at a given moment being variable, the other functional graphic element comprising an output for supply, by the data source, of each source datum, the instancing graphic element being connected to the output of the other functional graphic element via one of the graphic stream elements; and
	an implementation module for implementing the computer program, configured to implement the computer program based on the visual representation presented by said visual environment, and to instantiate the computer operator within the computer program a number of times that is a function of the number of graphic stream elements and of the quantity of source data, each instance of the computer operator having, as incoming data, a respective datum from the data represented by the graphic stream elements.
13 – 14. (canceled)

Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
	“providing a visual environment for building a visual representation of a computer railway signalization program, the visual representation comprising (i) at least one functional graphic element representing the computer operator, the functional graphic element including at least one input for supplying the computer operator with an incoming datum, (ii) a plurality 
	implementing the computer program, wherein, during the implementation, the computer operator is instantiated a number of times that is a function of the number of graphic stream elements and of the quantity of source data, each instance of the computer operator having, as incoming data, a respective datum from the data represented by the graphic stream elements." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
	“a man-machine interface comprising a visual environment configured to present a visual representation of a computer railway signalization program, the visual representation comprising (i) at least one functional graphic element representing the computer operator, the functional graphic element comprising at least one input for supplying the computer operator with an incoming datum, (ii) a plurality of graphic stream elements 
	an implementation module for implementing the computer program, configured to implement the computer program based on the visual representation presented by said visual environment, and to instantiate the computer operator within the computer program a number of times that is a function of the number of graphic stream elements and of the quantity of source data, each instance of the computer operator having, as incoming data, a respective datum from the data represented by the graphic stream elements.”
as recited in independent claim 10.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192